Citation Nr: 0833569	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment or reimbursement by VA for expenses 
incurred related to the veteran's participation in an 
education program at Victor Valley College and California 
State University-San Bernardino based on his retroactive 
induction into the Chapter 31 vocational rehabilitation 
training program.  

[The issues of entitlement to service connection for a left 
wrist disorder, whether new and material evidence has been 
presented to reopen a claim for entitlement to service 
connection for PTSD, entitlement to a temporary evaluation of 
100 percent under 38 C.F.R. § 4.30 beyond August 31, 2005 for 
convalescence following left knee arthroscopy, and 
entitlement to additional compensation benefits for 
dependents will be addressed in a separate decision.]  


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to April 1972.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in March 2004.  The issue of 
entitlement to vocational rehabilitation benefits under 
chapter 31, title 38, United States Code, was previously 
remanded by the Board in March 2004 for further notification 
and development as the veteran had been deemed not currently 
feasible and the Board noted that a material change in his 
status seemed to be reasonably indicated from then-recent 
correspondence.  However, while the case was in remand 
status, the VR&E determined that the veteran was entitled to 
vocational rehabilitation and employment services.  An 
individualized written rehabilitation plan was developed and 
signed by the veteran in June 2006, which identified the 
program goal as completion of a bachelor of arts degree in 
social work at California State University-San Bernardino 
and/or continued education to obtain an entry-level position 
as a social worker or related occupation in the social 
service field.  The VR&E also granted retroactive induction 
into the vocational rehabilitation training program and 
agreed to reimburse the veteran for the tuition, fees, and 
supplies required for his training program at Victor Valley 
College and California State College-San Bernardino.  
Although the veteran cancelled his rehabilitation plan during 
the course of this appeal because VA did not reimburse him 
for the all of the expenses for which he believed that he was 
entitled and indicated to VR&E that he wanted to proceed with 
his original appeal to the Board, it is clear from the 
correspondence of record that the veteran cancelled his 
rehabilitation plan and is currently not receiving vocational 
rehabilitation services of his own volition.  Furthermore, 
the veteran's rehabilitation program apparently remains in 
"interrupted" status pending resolution of this appeal as 
there is no indication in the record that it has been 
formally discontinued.  38 C.F.R. §§ 21.197, 21.198 (2007).   
Thus, the issue of entitlement to vocational rehabilitation 
services under chapter 31, title 38, United States Code has 
been resolved and is no longer before the Board.

Nonetheless, the veteran perfected an appeal with respect to 
a claim for entitlement to payment or reimbursement by VA for 
expenses incurred related to the veteran's participation in 
an education program at Victor Valley College and California 
State University-San Bernardino based on his retroactive 
induction into the Chapter 31 vocational rehabilitation 
training program while this case was in remand status.  
Indeed, VR&E issued an August 2006 determination, which 
denied the veteran's request to be reimbursed or otherwise 
paid for certain expenses related to his time as a student at 
the aforementioned educational institutions.  In response, 
the veteran filed a notice of disagreement with respect to 
the determination in October 2006, a statement of the case 
was issued in November 2006, and the veteran submitted a VA 
Form 9 in February 2007.  Thus, that issue is properly before 
the Board and is subject to appellate review.  38 C.F.R. 
§§  20.101, 20.200 (2007).  

In that regard, the Board recognizes that the RO framed the 
issue on appeal differently in its statement of the case and 
supplemental statement of the case from what is reflected on 
the title page of this decision.  However, it is clear from 
the correspondence sent by the veteran as well as the 
discussion and substance of the adjudication in both the SOC 
and SSOC by VR&E that the issue essentially involves the 
reimbursement or payment of expenses related to the time that 
the veteran was pursuing coursework at Victor Valley College 
and California State University-San Bernardino before he had 
been granted vocational rehabilitation services, which 
included retroactive induction.  Thus, the Board has 
recharacterized the issue in the interest of clarity.  

The Board notes that the veteran has repeatedly alleged that 
the RO has denied his claims due to racial discrimination and 
has requested at various times during the course of this 
appeal that jurisdiction of his appeal be transferred to the 
RO in San Diego or San Francisco.  However, the Board has no 
authority to rule on such matters and refers the veteran's 
requests to the RO for review.   

Also, during the course of this appeal, the American Legion 
requested to withdraw its power of attorney with respect to 
the veteran's appeal citing its inability to work with the 
veteran in a cooperative manner as the basis for the 
withdrawal.  As the record reflects that proper procedures 
for withdrawing representation after an appeal has been 
certified to the Board have been followed and good cause has 
been shown, the American Legion's representation of the 
veteran in the present matter has been properly withdrawn.  
38 C.F.R. § 20.608(b)(2)(2007).  Furthermore, the veteran was 
allowed an opportunity to appoint another representative but 
chose to represent himself in the matter on appeal.   

The Board further notes that the veteran appears, in January 
2008 correspondence, to be attempting to file a claim with 
the Board against the Los Angeles RO and certain individuals 
and entities for discrimination.  However, the Board has no 
authority to rule on such claims as they are outside of the 
scope of the Board's jurisdiction.  

Moreover, the record reflects that the veteran testified at a 
Board hearing in November 2003 before a Veterans Law Judge 
who is no longer at the Board and, recently, testified at a 
Board hearing held in Washington, D.C. in October 2007 before 
the undersigned Veterans Law Judge.  Both hearing transcripts 
are of record.  Nevertheless, the veteran has repeatedly 
requested to be scheduled for another Board hearing in 
correspondence received since the October 2007 hearing.  
While the Board observes that the veteran did not present 
testimony with respect to all of the issues that had been 
perfected for appeal at the October 2007 Board hearing, the 
veteran was provided ample opportunity to present hearing 
testimony with respect to any issue on appeal at that time.  
Furthermore, the veteran has submitted numerous written 
statements during the course of this appeal wherein he has 
clearly articulated the reasons he disagrees with the RO's 
denial of his claims.  For the foregoing reasons, the Board 
finds no reason to afford the veteran with another hearing.    

The Board also received additional evidence from the veteran 
at the October 2007 Board hearing, which was accompanied by a 
waiver of his right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the evidence in the 
first instance in conjunction with the issue on appeal.  The 
Board will also consider the numerous written statements that 
the veteran has subsequently submitted that are duplicative 
of arguments already included in the record.          

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that 
additional development is necessary before proceeding to 
evaluate the merits of the veteran's claim.    

The record shows that the VR&E has undertaken efforts to pay 
or reimburse the veteran for certain expenses for which he is 
entitled as an approved participant in the vocational 
rehabilitation training program based on retroactive 
induction.  However, it is not clear what specific expenses 
have already been reimbursed to the veteran (and their 
amounts).  It is also unclear what specific expenses (and 
their amounts) that the veteran believes should be reimbursed 
or paid by VA.  

Accordingly, the case is REMANDED for the following actions:

1. The VR&E should send correspondence to 
the veteran asking him to identify clearly 
and with specificity any and all expenses 
(and their amounts) that he believes 
should be reimbursed or paid by VA related 
to his participation in an education 
program at Victor Valley College and 
California State University-San Bernardino 
and to submit any evidence in his 
possession that pertains to his claim to 
include any receipts and documentation of 
reported expenses.  

2.  The VR&E should also clearly identify 
with specificity any and all expenses 
reimbursed and/or paid to the veteran by 
VA related to the veteran's participation 
in an education program at Victor Valley 
College and California State University-
San Bernardino for the period relevant to 
the current appeal.  To the extent 
feasible, the VR&E should also clearly 
identify with specificity those expenses 
that were denied reimbursement and/or 
payment and their respective amounts.

3.  Thereafter, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




